Case 7:12-cr-00267-DC Document 340 Filed 10/20/20 Page 1 of “Fit

 

 

—merrr

 

 

— Gyr 6 a) \pe fare. x \ne. covet 0 whem ‘Nem alrout

 

Nachos gp Gs \evwiwel 1 sland FCN which 15 ae Qciten
. aw Gx. Sheme Merrit ayn \npused ws DS Units which

 

S Me RDAP Dern. “\nere. are, Coase. oo te. in Corvin A he ROAR

 

Dorm Law r Lekzynon _A%S02- \V

 

= Magen, = =w\ io Perna 64354- 248, cud Crayne’ OAGR\- 069. “Tn L$

 

iS * Commection ae al \ake s\n COurr xo en WA A\newe wind $

 

 

 

clouy sae Compassinaste. Redense. eeu, SNe with x \ne. Corset

 

The \wow ben ¥ Pon Ge \res ox \peen wakecming x\ne COULRS ayo’
Ne new cases of COVTD-14 aenk hes Vied alrout 1x x0 thee

 

 

Coucks Ln. Oregon. “Anes ALe. Pesan rast \be. Ww Senger an)

 

heaves sac iy) BOM Sales Sey op Wie Sure x\ne. \: Gos of hae

mency eh ox Tpecntnel. Tslend sake,

 

 

\WAAYS ane Cover Plense cok wis sw Goce £20¥) xo x)

 

 

Coury brnt Kk Granting ey Lone ss lonate Yeleniz.. WT inee QeX ition er
wou \ \ike Wht. COurtd Ye alse Ves Nat dnc Unik i enw

 

Ox OK \e\nonaa City Ei¢ Yb * only Aw not _svlomnit ef Cedwnsps sSigne tbe

 

CP Aeece Yue tease xo PrRn Ove. my sn oewne, Lemedy $ L \eve,

 

—

 

Given Wren. am now going a\ntoual Ve _yrotions <4 lenin
J
“Lslend *e Pile. Cr a Carnie since yelerse. “Lhese. New

 

ase of COV ID- 4 )appene evn \O- \S-2020

 

 

 

 

 

 

 
Case 7:12-cr-00267-DC Document 340 Filed 10/20/20 Page 2 of 3

 

Cormi£ waxe of Cred steal

 

De Che yanus Mores Ae Svfeor oO +\e Lowes

 

 

ever yAning Covkained iv X\ais motion and Request ss
fue. wo wre, \oesk ok Ma Moris: \nousle.dne.

 

 

Pete: \UEVG 2020

 

 

VE IZ

 

Chemes Murti)

 

+ OS600- 340

 

“ler minal Tslend t Cx

 

% Rox 3007

 

San Veco, o A07133-3007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
| Ca ase 7:12-cr-00267-DC Document 340 Filed 10/20/20 Page 3 of 3

Ds
Vr,

 

Viney &. ate 7 + KV 42
RECEIVED 200 © Walls A

OCT 2 0 2020 pee’)
CLERK, U.S. DISTRICT CLERK
WESTERN DISTRICT OF TEXAS
BY.

FST Seat mE i; i Hyylpall lla ii Eppes gjaldbsageagl Tl jjjesesen
